Citation Nr: 1720108	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-17 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial, compensable disability rating for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to November 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include scheduling a VA examination.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the November 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Board notes that the claims file reflects that the Veteran was previously represented by a private attorney John S. Berry.  However, in March 2015, the private attorney filed a motion to withdraw from representing the Veteran.  Given that, and because the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.  
38 C.F R§ 14.631 (2016).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae disability is manifested by papules to the beard area affecting approximately 2 percent of the facial skin and less than 1 percent of the total surface area of the body.


CONCLUSION OF LAW

The criteria for a compensable disability rating for pseudofolliculitis barbae have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7899-7828 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2010.  
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, the Veteran failed to respond to the VA's January 2016 correspondence requesting additional medical evidence to include providing the dates and places of any VA facility or treatment authorized by VA in order to obtain the records to support his claim. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  By correspondence in April 2013 the VA requested the Veteran's medical records from the Social Security Administration (SSA).  In a subsequent response in April 2013, the SSA responded that there are no records on file for the Veteran.  Additionally, VA attempted to provide relevant examinations as discussed further on in the decision.  

In this regard, as discussed in detail below, the evidence of record shows that on two occasions the Veteran failed to report to VA examinations to assess his disability claim.  Notably, the Veteran did not report for a June 2013 examination and in December 2013 the Veteran contacted VA to reschedule a June 22, 2013 VA examination for his skin condition.  The Veteran explained that he was unaware of the scheduled examination.  Thereafter, the Veteran was scheduled for another examination on February 8, 2016 and again failed to appear.  The Veteran was first informed by letter dated in January 2016 that pursuant the Board's November 2015 Remand, the VA was undertaking efforts to arrange a new VA examination for pseudofolliculitis barbae.

The Veteran was also advised in the Board's November 2015 Remand that if he failed, without good cause, to report for an examination, this may result in denial of his claim.  A subsequent March 16, 2016 correspondence from the Orlando VA Medical Center (VAMC) to the AOJ shows the Veteran was notified of an examination to assess his disability claim scheduled on February 8, 2016.  That correspondence was provided to the AOJ in response to its March 15, 2016 request to the VAMC of the notification of the examination provided by the VAMC.  The Board is aware that the correspondence itself has a date of March 16, 2016 but as it details the date in February 2016 of the examination, it is clear that the March 16, 2016 date has no bearing on when the notice was provided.  The Veteran has not provided an explanation as to why he did not report to the examination, this despite being informed in the November 2016 Supplemental Statement of the Case of the effect of his failure to report for the examination.  The Board will thus proceed to address the appeal consistent with 38 C.F.R. § 3.655 (2016).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's service-connected pseudofolliculitis barbae has been rated under Diagnostic Code (DC) 7899-7828, which addresses deep acne (deep inflamed nodules and pus-filled cysts).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under these rating criteria, deep acne affecting 40 percent or more of the face and neck will be rated as 30 percent disabling.  Deep acne (affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck will be rated as 10 percent disabling.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent will be rated as 0 percent disabling.  

Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828.

Under DC 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (2016). 

Note (1) to DC 7800 identifies 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, as follows:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue. Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (4) to DC 7800 instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Note (5) to DC 7800 indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Pertinent evidence of record consists exclusively of the Veteran's service treatment records and an October 2010 VA examination of the skin.  As discussed above, the evidence of record shows that on two occasions, the Veteran failed to report to VA examinations scheduled in June 2013 and February 2016 to determine the severity of his pseudofolliculitis disability.  This appeal is from the November 2010 rating decision that granted service connection for the disability on appeal and assigned the initial rating.  Because the Veteran failed, without good cause, to report for an examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  For the following reasons, the Board finds that a compensable rating for pseudofolliculitis barbae is not warranted at any time during the appeal period.

The Veteran's service treatment records show that he was initially diagnosed and treated for pseudofolliculitis barbae in October 2005.  At that time the Veteran presented with complaints of razor bumps and burning sensation to the face after shaving and examination revealed small bumps on the face and neck.  Thereafter, he continued to seek treatment for this condition.  Specifically, in May 2006 the Veteran presented for renewal of his shaving profile.  Examination revealed multiple papules as pustules in the beard area.  Thereafter, in September 2006 the Veteran presented with hyperpigmented skin under the chin and a few discrete macules.  In April 2007 he was issued a permanent shaving profile.  Skin examination at this time revealed cysts on the face to include both cheeks, the entire chin, and along the jawline.  A September 2002 "Phase II" examination indicates the Veteran had dry skin and eczema.  He was treated with hydrocortisone.

On VA skin examination in October 2010, the examiner diagnosed pseudofolliculitis barbae.  The examination report indicates the examiner interviewed the Veteran regarding his medical history and reviewed the claims file noting that he was diagnosed with pseudofolliculitis barbae in September 2006 and at that time he had painful papules and nodules to his beard treated with hydrocortisone and cleocin lotion.  The examiner also noted that this proved ineffective at reducing some of the discomfort but he continued to have some flaring of the condition.  It was further noted that the Veteran was eventually issued a permanent profile whereby he was allowed to have a short beard in order to alleviate the discomfort of the skin condition.  Since that time he has used electric clippers to maintain a short beard.  According to the Veterans report, he had more discomfort in papular ruptured when his facial hair grew out and he continued to have periodic papular lesions to the beard area of his face.  He denied having sought treatment at the dermatology clinic for the skin condition.  He also reported that while deployed in Iraq he developed a scaly red rash to his arms and that he also developed a rash to his groin.  The examiner noted that the claims file contains no record of treatment and the Veteran was unable to recall if he sought treatment for either of those conditions.  Neither one of those conditions were currently present on the Veteran's skin by his report.  

The examination report indicates that examination of the skin revealed no abnormal skin lesions on the facial skin and no abnormalities to the scalp or crown.  The external ears were free of abnormalities and abnormal skin lesions.  Genitourinary examination was also normal and noted to be free of lesions.  The examination report indicates there was no rash or inflammation present.  Specifically, the facial skin revealed numerous papules to the beard area, described as nontender and not draining, and affecting approximately 2 percent of the facial skin and less than 1 percent of the total surface area of the body.  The Veteran was noted to have a vague implant of a prior rash on his arms and groin.  The examiner opined that there was no objective evidence of any chronic skin condition to those areas and concluded that no diagnosis could be made.  The examiner indicated that there is no other sign of chronic inflammation or rash, to include no signs of inflammation or rash to the bilateral arms or to the groin.  There were no lesions suspicious of dysplastic nevus, basal cell carcinoma or squamous cell carcinoma.  

In light of the foregoing, the preponderance of the evidence is against entitlement to a higher disability rating for pseudofolliculitis barbae.  The Board acknowledges that the Veteran was treated in service for this condition on multiple occasions.  However, there is no competent and credible evidence warranting a compensable rating for any period on appeal.  

Additionally, the Board has not ignored that the Veteran was treated with hydrocortisone at the time of his diagnosis in September 2006.  However, the evidence shows that it was ineffective and there is no indication that he has since been treated with a steroidal ointment or any other steroids.  The September 2006 treatment is too remote to affect the outcome of this case or to warrant delay of the case due to the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016).

With respect to the Veteran's reported history during the October 2010 VA examination, under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to factually observable injuries and treatment in service, the timing of the observable symptoms of his skin disease, and receipt of medical treatment because these are observable by his own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the entire record evidence.  

As discussed above the medical evidence of record consists of the Veteran's service treatment records, which document treatment on multiple occasions for his skin condition.  Additionally, on VA examination in October 2010, the Veteran reported during military service he was allowed to have a short beard in order to alleviate the discomfort of the skin condition and since that time he continued to have periodic papular lesions to the beard area of his face and that while deployed in Iraq he developed a rash to his arms and groin.  The examiner concluded that examination of the skin revealed current pseudofolliculitis barbae located in the beard area described as numerous papules affecting approximately 2 percent of the Veteran's face and less than 1 percent of the total surface area of the body.  As to the reports of a rash on the arms and groin, following examination of the Veteran, the examiner noted imprints on the skin however determined that there was no current rash or skin condition to be diagnosed in these areas.  

Here, the evidence of record does not show that the Veteran's skin condition meets the criteria for a higher disability rating for any period on appeal.  Specifically, the evidence of record does not show the Veteran had deep acne (deep inflames nodules and pus-filled cysts) affecting 40 percent or more of the face and neck or affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck as required to meet the criteria for a higher 30 percent or 40 percent disability rating.  Additionally, the evidence of record does not show that the Veteran's skin condition has caused disfigurement or scars as described by the rating criteria.

In this regard, the Board has considered other potentially applicable diagnostic codes, to include whether higher or separate evaluations may be warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the competent and credible evidence of record is devoid of any manifestations of the Veteran's pseudofolliculitis barbae that are not contemplated under the diagnostic codes considered herein.  Specifically, the record does not show acne or scars related to disfigurement of the head, face, or neck.  Thus diagnostic codes 7801, 7802, 7803, 7804, or 7805 are not for application.  There is also no competent and credible evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features on the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips.  Accordingly, there is no factual basis for the assignment of a higher or separate evaluation.

Of significance is the fact that the Veteran failed to report for a scheduled examination without good cause.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

Paragraph (b) specifies that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Because the available record does not provide a basis for awarding the benefit sought, because the Veteran failed to report for his scheduled VA examinations, and because this matter arises from an original compensation claim, the Board must rely on the evidence of record.  38 C.F.R. § 3.655 (a),(b).  

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable rating for pseudofolliculitis barbae.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


III.  Extraschedular

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans pseudo folliculitis barbae are addressed by criteria found in the rating schedule.  His symptoms include numerous papules on the face affecting approximately 2 percent of the facial skin and less than 1 percent of the total surface area of the body.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has two other service-connected disabilities, right and left knee patellofemoral syndrome with separate noncompensable disability ratings.  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his pseudo folliculitis barbae.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial, compensable rating for pseudofolliculitis barbae is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


